DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/29/2021 has been entered.
 	Applicant’s amendment dated 05/29/2021 has been received and entered.  By the amendment, claims 1-4 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 stand rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et al., US 2016/0282669, as stated in the previous office action.
Claim 1 is anticipated by Lee et al. figures 2, 9 and accompanying text which discloses a display device 1000 comprising:
. a display unit 100 having a display area (related to PC area) and a peripheral area (related to PR and PL areas)(see figs 1, 4)
. a backlight module 300 having a plurality of light emitting units LS, wherein at least one of the light emitting units has a first circuit block PCB1/---/PCB6 and a first light source group LS (corresponding to PC area)
. a plurality of edge units having a second circuit block BM and an edge portion (BM edge)(BR/BG edge(s) corresponding to PR/PL area(s)(see fig 9 and [0131]), wherein the shape of the second circuit block is different from the shape of the first circuit block (see fig. 9).
. wherein one of the edge units further has a second light source group LDM1 –LDMn and/or LDG1-LDGn corresponding to each second circuit block BM and/or BG, respectively (see fig. 10 and [0134]).

Re claim 4, wherein a spacing between two adjacent first light sources is defined as a first spacing, a spacing between two adjacent second light sources is defined as a second spacing, and the first spacing can be different from the second spacing (see fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0282669.
Re claim 3, Lee et al. disclose the claimed invention as described above except for a number of the first light sources can be equal to a number of the second light sources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a number of the first light sources is equal to that of the second light sources over the Lee et al. backlight, since it is a common practice in the display art to obtain an uniform light over a display panel from a display backlight.

Response to Arguments
Applicant's arguments filed 05/29/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are that Lee neither discloses second light sources at the edge area/first and second correction tapes Tp1/Tp2 nor the second circuit block to be corresponding to the display area.
The Examiner respectfully disagrees with Applicant’s viewpoint.  Particularly, Lee et al do disclose second light sources LDM1 –LDMn and/or LDG1-LDGn (see fig. 10) corresponding to each second circuit block BM and/or BG (see [0134]) as claimed.  In addition, although the Lee et al. second circuit block is not in the display area, such second circuit block does corresponding to the display area as well (see fig. 2).  
Accordingly, the rejection of claims 1-4 stand as stated above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871